Citation Nr: 1301439	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder and antisocial personality disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and W.L.


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In February 2009, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in April 2009 and was remanded for further development.  It was again before the Board in June 2010, when the Board denied the Veteran's claim.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2011, the Court vacated the Board's June 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In December 2011, the Board remanded the Veteran's claim for further development.  The Board's December 2011 Remand and the subsequent actions of the RO will be further discussed below.  The Veteran's claim has been returned to the Board.  

Representation

When the Veteran filed his claim for service connection in July 2003, he was unrepresented.  In February 2009, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of American Veterans (AMVETS).  (See a February 2009 VA Form 21-22.)  Thereafter, AMVETS acted on the Veteran's behalf in all VA matters.  However, in August 2011, the Veteran submitted a completed VA Form 21-22a in favor of Joseph R. Moore, a private attorney.  (See an August 2011 VA Form 21-22a.)  At all times after this submission, Joseph R. Moore acted on the Veteran's behalf in all VA matters.  Accordingly, Joseph R. Moore is the Veteran's representative of record as reflected on the title page.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The claims file does not reflect that the agency of original jurisdiction (AOJ) substantially complied with the Board's directives set forth in the December 2011 Remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In its December 2011 Remand, the Board indicated that treatment records pertaining to the Veteran's post-service period of incarceration from 1979 to 1986 should be obtained.  The Board specifically directed that "[w]ith regard to the Veteran's incarceration, the Indianapolis Department of Corrections should be contacted for any such records."  (Emphasis as in the original).  

In a February 2012 statement, the Veteran's private attorney asserted that he had "obtained copies of all of the private treatment records required by the December 2011 BVA remand," (emphasis as in the original), and he submitted several documents in support of the Veteran's claim.  These submissions include copies of administrative records and treatment records pertaining to the Veteran's post-service period of incarceration, a VA For 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) in favor of the Indiana State Archives, and a September 2011 letter from a reference archivist at the Indiana State Archives.  

The September 2011 statement reflects that the Veteran was afforded a complete copy of "all" records on file at the Indiana State Archives from Indiana State Prison, and that "[t]hese records cover the years up to 1981."  The post-service incarceration treatment records consist of psychological evaluations dated in May 1980, June 1980 and March 1981.  The Board notes that the March 1981 psychological evaluation reflects that no psychiatric diagnosis was rendered at that time, and it was advised that an electroencephalogram (EEG) should be completed.  

When viewing the February 2012 submissions from the Veteran's private attorney with the language of the December 2011 Board Remand, the Board concludes that further development is necessary.  

Despite the private attorney's assertion that all of the Veteran's treatment records pertaining to his post-service period of incarceration were obtained and submitted, the September 2011 letter from the Indiana State Archives is ambiguous as to whether further records exist at any other location, and whether there are no records in existence dated after 1981.  Further, the private attorney's assertion that all records for this period of incarceration had been obtained is inconsistent with the simultaneous submission of a completed VA Form 21-4142 in favor of the Indiana State Archives for records of psychiatric treatment for the period from "1980 to 1986."  

Also, there is no indication in the claims file that the AOJ attempted to obtain the records which were the subject of the completed release submitted by the Veteran's private attorney in February 2012 for records of psychiatric treatment for the period from "1980 to 1986."  Further, it does not appear that the RO requested that the Veteran complete a release in favor of the Indianapolis Department of Corrections, as per the December 2011 Remand.  

In light of above, the Board concludes that there may be additional outstanding treatment records pertaining to the Veteran's post-service period of incarceration, and December 2011 Remand's directive concerning the obtaining such records was not substantially complied with.  Accordingly, a remand is necessary so that an attempt to obtain these reasonably identified records may be undertaken.  


Accordingly, the case is REMANDED for the following actions:

1.  Provided the Veteran with two VA Forms 21-4142, Authorization and Consent to Release Information, and request that he complete forms in favor of the Indianapolis Department of Corrections and the Indiana State Archives (a division of the Indiana Commission on Public Records) for the time period from 1979 through 1986.  After obtaining the completed VA Form(s) 21-4142, the AOJ should attempt to obtain these records.  

If any of the above attempts is negative for treatment records, it should be noted in the claims file.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his private attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


